OLIVER-PARROTT, Chief Justice,
dissenting.
I respectfully dissent. The appellant’s point of error number one read, “The trial court did not have in personam jurisdiction over defendant, Patel, due to defects in the return of citation.” That point was sufficiently broad to bring to the appellate court’s attention any defect apparent on the face of the return of service. There is no presumption of valid issuance, service, and return of citation when examining a default judgment. Uvalde Country Club v. Martin Linen Supply Co., 690 S.W.2d 884, 885 (Tex.1986). The rule 106 order specifically states that service shall
be by an officer leaving a true copy of the citation, with attached copy of the petition in this cause, with anyone over sixteen (16) years of age at Chevron Station, 10902 Bissonnet, Houston, Harris County, Texas 77099, which is the usual place of business of the Defendant. It is further ORDERED, that the return of the officer be endorsed on or attached to the citation, *647stating when and how the citation was served, and be signed by the officer officially.
There is no evidence in the record suggesting that Pyavavi Mouvnin was 16 years of age or older. With no presumptions and no evidence affirmatively showing the necessary requisites of service were accomplished, the service of process is invalid. Wilson v. Dunn, 800 S.W.2d 833, 836 (Tex.1990).
The default judgment should be reversed because the service of process was not in strict compliance with the rules. A default judgment cannot withstand a direct attack by a defendant who demonstrates he was not served in strict compliance with the law. Id. Considering that a default judgment abolishes a defendant’s right to be heard on the merits, and, in the case of rule 106 service, does so without personal service, a failure of strict compliance on the face of the return should defeat the judgment.
Our original opinion should be withdrawn. The appellant’s motion for hearing should be granted. The default judgment rendered by the trial court should be reversed.